Citation Nr: 0831475	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  04-07 564A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for claimed low back 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1978 to 
August 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 RO rating decision.  

In April 2007, the Board remanded this case to the RO for 
additional development and adjudication.    


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The currently demonstrated low back degenerative disc and 
joint disease is shown as likely as not to be due to 
repetitive type trauma sustained during the veteran's active 
service.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his low 
back disability manifested by degenerative disc and joint 
disease is due to injury that was incurred in service.  38 
U.S.C.A. §§ 1101, 1131 (West 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

In May 2003, the RO sent the veteran a letter advising him 
that to establish entitlement to service connection on the 
merits, the evidence must show a current disability, an 
injury or disability based on military service, and a 
relationship between the claimed disabilities and military 
service.  

The Board accordingly finds that the veteran has received 
notice of the elements required to support his claim for 
service connection.  

The May 2003 letter also advised the veteran that VA is 
responsible for getting relevant records held by any Federal 
agency, to include military records, Social Security 
Administration (SSA) records, and records from VA and other 
Government agencies.  

The letter also advised the veteran that VA would make 
reasonable efforts to obtain relevant records from non-
Federal agencies and entities if authorized by the veteran to 
do so.  

The Board finds that the RO's letter cited above satisfies 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
and, (3) the evidence, if any, to be provided by the 
claimant.  As explained, all three content-of-notice 
requirements have been met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  18 Vet. App. 119.   In that case, the Court 
determined that VA had failed to demonstrate that a lack of 
such pre-adjudication notice was not prejudicial to the 
claimant.  Id. 122.  

In the matters now before the Board, documents fully meeting 
the VCAA's notice requirements were provided to the veteran 
after the rating decision.  However, the Board finds that any 
lack of full pre-adjudication notice in this appeal has not, 
in any way, prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, any delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  As indicated, the 
RO has given the veteran notice of what was required to 
substantiate the claim on appeal, and the veteran was 
afforded opportunity to submit such information and/or 
evidence prior to the issuance of the Statement of the Case 
(SOC) in March 2004.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran informed the RO of the existence of any evidence-in 
addition to that noted below-that needs to be obtained prior 
to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes, on March 3, 2006, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Court held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim (veteran status, 
existence of a disability, connection between the veteran's 
service and that disability, degree of disability, and 
effective date pertaining to the disability).  

In this appeal, the veteran's status is not at issue, and as 
indicated the RO advised the veteran of the second and third 
Dingess elements (existence of a disability, connection 
between the veteran's service and that disability).  

An RO letter in April 2007 advised the veteran of the fourth 
and fifth Dingess elements (degree of disability, and 
effective date pertaining to the disability.  Accordingly, 
there is no possibility of prejudice under the notice 
requirements of Dingess in regard to the claim for service 
connection.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service treatment record (STR) is on file.  In 
addition to the STR, the file includes medical records from 
the VA and those non-VA medical providers that the veteran 
identified as having relevant records.  The veteran has not 
identified, and the file does not otherwise indicate, that 
there are any other VA or non-VA medical providers having 
additional records that should be obtained before the appeal 
is adjudicated by the Board.  

In March 2007, the Board issued an opinion remanding this 
appeal to the RO with instructions to contact the veteran and 
request him to provide information referable to all treatment 
received for the claimed low back disorder since service.  In 
an April 2007 letter to the veteran the RO complied with this 
remand instruction. The veteran did not respond to the RO's 
request.  

The Board notes that the duty to assist in the development 
and adjudication of a claim is not a one-way street.  Wamhoff 
v. Brown, 8 Vet. App. 517, 522 (1996).  If a veteran wishes 
help, he cannot passively wait for it in circumstances where 
he may or should have evidence that is essential in obtaining 
the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 
193, reconsideration denied, 1 Vet. App. 406 (1991) (per 
curiam).  Accordingly, there is no further duty on the part 
of VA to assist the veteran in obtaining the non-VA treatment 
records relating to his claimed disorder since service.  

The veteran was afforded a VA evaluation in March 2002.  The 
examiner issued an addendum opinion in May 2002 that 
specifically addressed the issue on appeal (i.e., a 
relationship between service and the claimed disability).  

The veteran was afforded a second VA evaluation in March 
2008.  The Board has found these examinations to be adequate 
as a basis to support the Board's adjudication.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim herein decided.  


II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in the line of duty or from 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303.  

Service connection may be granted on a direct basis for any 
disease diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Establishing direct service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 § 
3.303(d).  


In this case, the veteran is diagnosed with DDD L4-L5, status 
postoperative discectomy of L4-5, and clinical evidence of 
Left L5 radiculopathy and degenerative joint disease.  
Therefore, the first element of service connection, evidence 
of a current disability, is met.  

In addition to evidence of a current disability, the veteran 
must also show an etiological connection between his military 
service and the disability.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).  

The veteran's STR document that, on several occasions, the 
veteran complained of having lower back pain after exertion 
and was treated with physical therapy and pain medications, 
with good results noted.  

In the veteran's July 1985 separation examination, the 
examiner noted a history of lower back pain since 1979, when 
the veteran lifted an AC-130 paratroop door.  However, the 
clinical evaluation of the spine in the separation 
examination was "normal."  

An August 2001 letter by KCA, MD. stated that the veteran had 
provided her with medical records documenting three occasions 
when he was treated for back complaints in service.  Dr. A 
then opined that the veteran's "continued back problems 
[might] therefore still be service related."  

A VA examination report in March 2002 noted the veteran's 
history of back pain complaints during service as reported by 
the veteran and recorded in the STR.  The VA examiner added 
that the veteran's separation examination from 1985 included 
an orthopedic evaluation that showed no abnormality.  

The VA examiner further noted that the veteran reported three 
post-service work-related back injuries.  The first occurred 
in 1988 when the veteran was hospitalized for five days for a 
lumbosacral spin injury.  

The second injury occurred in November 1988, when the veteran 
underwent a discectomy at L4-5 for a workman's compensation 
injury.  The third occurred in 1994 when the veteran was 
treated with medication for complaints of recurrent back pain 
after a work-related incident.  

The VA examiner stated in a May 2002 addendum opinion that 
the veteran's current disability was  the result of his 
November 1988 workman's compensation injury and was unrelated 
to his service.  

The file includes a May 2003 opinion by KTB, DO., giving a 
recitation of the veteran's in-service and post-service back 
injuries and treatment.  Dr. KTB did not indicate whether he 
was relying on a history provided by the veteran or a review 
of the veteran's medical records.  Dr. KTB concluded that " 
[i]t [was] possible that [the veteran's] injury [might] have 
resulted from his original back injury."  

A VA examination report in March 2008 states that the 
examiner could not determine the relationship between the 
veteran's in-service back condition and his current 
disability without resorting to speculation.  

However, the examiner did note that the literature stated 
that an old back injury might manifest as a disc injury 
several years later.  The examiner concluded that it "could 
certainly be the case" that the veteran's in-service injury 
caused his current disability, but a review of his post-
service medical records would be necessary to make a definite 
connection.  

As true with any piece of evidence, the credibility and 
weight to be assigned to these conflicting opinions are 
within the province of the Board as adjudicators.  Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993).  

The Board is obligated to analyze the credibility and 
probative value of all evidence, account for the evidence 
that it finds persuasive or unpersuasive, and provide reasons 
for its rejection of any material evidence favorable to the 
veteran.  Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. 
Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994); Masors v. Derwinski, 2 Vet. App. 181 (1992); 
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad 
v. Derwinski, 1 Vet. App. 164 (1991). 

The findings of a physician are medical conclusions that the 
Board cannot ignore or disregard.  Willis v. Derwinski, 1 
Vet. App. 66 (1991).  However, the Board is free to assess 
medical evidence and is not obligated to accept a physician's 
opinion.  Wilson v. Derwinski, 2 Vet. App at 618.  

The probative value of medical evidence depends on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches.  
Guerrieri, 4 Vet. App. at 470-71.  

Other factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion.  Prejean v. West, 13 
Vet. App. 444, 448-49 (2000).  

In evaluating the medica evidence in this case, the Board 
finds that the veteran's currently demonstrated low back post 
operative degenerative disc and joint disease as likely as 
not had its clinical onset due to injury or trauma first 
sustained during service.  

Here, the March 2002 VA examiner's opinion was that the 
veteran's current back disability manifested by the residuals 
of disc surgery and minimal degenerative changes was related 
to a postservice injury sustained in 1988.  

The submitted private opinions contradict that of the March 
2002 VA examiner to some degree, but are somewhat speculative 
in their conclusions.  

However, the VA examiner in March 2008 found on this record 
that it could certainly be the case that the trauma in 
service could have injured a disc and this took several years 
to show itself.  

In addition to the medical evidence, the Board must address 
the assertion that his current low back impairment had been 
present his active service.  

Lay testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 
Vet. App. 398, 405 (1995) (lay person competent to testify to 
pain and visible flatness of his feet); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (lay person may 
provide eyewitness account of medical symptoms).  

However, a lay person is not competent to opine as to a 
medical diagnosis or render medical opinions.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 
Vet. App. 109, 112 (1999); see also Espiritu, 2 Vet. App. at 
494.  

Here, given the nature of the symptoms documented during the 
veteran's service and the relatively short period of time 
between this service trauma and the onset of his degenerative 
changes, the Board finds the evidentiary record to be in a 
state of relative equipoise.  By extending the benefit of the 
doubt to the veteran, service connection for low back 
degenerative disc and joint disease is warranted.  


ORDER

Service connection for a low back disability to include 
status postoperative discectomy of L4-5 and degenerative 
joint disease is granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


